Petitions for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed April 28, 2020.




                               In The

                Fourteenth Court of Appeals

                          NO. 14-19-00845-CV

                          NO. 14-19-00847-CV

 IN RE FACEBOOK, INC. AND FACEBOOK, INC. D/B/A INSTAGRAM,
                          Relators


                     ORIGINAL PROCEEDING
                       WRIT OF MANDAMUS
                         334th District Court
                        Harris County, Texas
            Trial Court Cause Nos. 2018-69816, 2018-82214


                          NO. 14-19-00886-CV

        IN RE FACEBOOK INC. D/B/A INSTAGRAM, Relator


                    ORIGINAL PROCEEDING
                      WRIT OF MANDAMUS
                         151st District Court
                        Harris County, Texas
                  Trial Court Cause No. 2019-16262
                 MEMORANDUM DISSENTING OPINION

      I respectfully dissent from these denials of mandamus and I urge the Texas
Supreme Court to review these cases. Federal law grants Facebook immunity from
suits such as these. See 47 U.S.C. § 230. Because Facebook has immunity, these
suits have no basis in law, and dismissal under Texas Rule of Procedure 91a is
proper.

      The Real Parties in Interest urge our court to adopt a construction of Section
230 that has been adopted by only a few courts. The vast majority of the courts
reviewing this law have adopted the arguments made by Facebook. The artful
pleading by the Real Parties in Interest should not prevail over the statute.

      Fewer cases discuss the 2018 amendments to Section 230 known as the Fight
Online Sex Trafficking Act of 2017 (“FOSTA”). However, this exception to
immunity—on its face—does not apply to a civil action in state court.

      Because Facebook has federal statutory immunity from these suits, I
respectfully dissent.




                                        /s/   Tracy Christopher
                                              Justice


Panel consists of Justices Christopher, Spain, and Poissant.




                                       2